Citation Nr: 1739718	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  11-33 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for compensation for the residuals of bilateral breast liposuction and abdominoplasty, also claimed as hernia surgery, pursuant to 38 U.S.C.A. § 1151.  

2.  Entitlement to VA compensation the residuals of bilateral breast liposuction and abdominoplasty, also claimed as hernia surgery, pursuant to 38 U.S.C.A. § 1151.  

3.  Entitlement to VA compensation for the residuals of surgery to remove cancer of the left cheek pursuant to 38 U.S.C.A. § 1151.  

4.  Entitlement to an effective date prior to July 8, 2008 for a grant of service connection for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954.  

In November 1995 VA denied the Veteran's claim for compensation for residuals of a bilateral breast liposuction and abdominoplasty right, also claimed as hernia surgery.  The Veteran was notified of that decision, as well as his appellate rights; however, a notice of disagreement was not received with which to initiate the appellate process.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1995).  The Veteran now seeks to reopen that claim.  

The issue of whether new and material evidence has been received to reopen a claim for compensation for the residuals of bilateral breast liposuction and abdominoplasty right, also claimed as hernia surgery was remanded by the Board of Veterans' Appeals (Board) in September 2012.  After completing the requested development, the RO found that new and material evidence had been received to reopen the claim, however, the RO denied the claim on the merits.  Thereafter, that issue was returned to the Board for further appellate action.

During the course of the appeal, the Veteran perfected a second appeal with respect to a claim of entitlement to VA compensation for residuals of surgery to remove cancer of the left cheek pursuant to 38 U.S.C.A. § 1151, and entitlement to an effective date prior to July 8, 2008 for service connection for posttraumatic stress disorder.  Those issues were added to the current appeal and will be addressed below.  

In July 2012, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014). 


FINDINGS OF FACT

1.  An unappealed November 1995 rating decision denied the claim of entitlement to VA compensation for residuals of bilateral breast liposuction and abdominoplasty, also claimed as hernia surgery, pursuant to 38 U.S.C.A. § 1151.

2.  Evidence associated with the record since the November 1995 decision raises a reasonable possibility of substantiating the claim of entitlement to VA compensation for the residuals of bilateral breast liposuction and abdominoplasty, also claimed as hernia surgery pursuant to 38 U.S.C.A. § 1151. 

3.  The preponderance of the evidence of record shows that following October 1992 bilateral breast liposuction and abdominoplasty, also claimed as hernia surgery, at the Houston VA Medical Center the Veteran's complaints of pain and burning in the area of the scars was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or due to an event not reasonably foreseeable.  

4.  The preponderance of the evidence of record shows that a scar resulting from surgery to remove cancer of the left cheek at the Houston VA Medical Center in January 2009, is not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or due to an event not reasonably foreseeable.  

5.  In October 2007, the Board denied the Veteran's claim of entitlement to service connection for posttraumatic stress disorder.  

6.  VA received the Veteran's request to reopen a claim of entitlement to service connection for posttraumatic stress disorder  no earlier than July 8, 2008.  


CONCLUSIONS OF LAW

1.  VA's November 1995 rating decision denying entitlement to VA compensation for residuals of bilateral breast liposuction and abdominoplasty, also claimed as hernia surgery, pursuant to 38 U.S.C.A. § 1151 is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been submitted to reopen the claim of entitlement to VA compensation for bilateral breast liposuction and abdominoplasty, also claimed as hernia surgery pursuant to 38 U.S.C.A. § 1151.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria have not been met for entitlement to VA compensation for bilateral breast liposuction and abdominoplasty, also claimed as hernia surgery pursuant to 38 U.S.C.A. § 1151.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.361, 17.32 (2016).

4.  The criteria have not been met for entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 for the residuals of surgery to remove cancer of the left cheek pursuant to 38 U.S.C.A. § 1151.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.361, 17.32.

5.  The Board's October 2007 decision which denied entitlement to service connection for posttraumatic stress disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

5.  The criteria have not been met for entitlement to an effective date prior to July 8, 2008 for service connection for posttraumatic stress disorder.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  After reviewing the record, the Board finds that VA has met that duty.  

In October 2011, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claims.  VA then obtained identified and available evidence, conducted examinations, and provided the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claims; and therefore, the Board will proceed to the merits of the appeal.  

Residuals of Bilateral Breast Liposuction and Abdominoplasty claimed as Hernia Surgery, Pursuant to 38 U.S.C.A. § 1151  

During his July 2012 hearing the Veteran testified that as a result of October 1992 bilateral breast liposuction and abdominoplasty, also claimed as hernia surgery, at a VA Medical Center he suffered from constant pain and burning in his lower abdomen and chest.  Therefore, he maintained that VA compensation was warranted pursuant to 38 U.S.C.A. § 1151.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  

The Veteran is competent to report his symptoms and what he experienced prior to, during, and since his VA treatment.  Layno v. Brown, 6 Vet. App. 465 (1994).  There is no evidence, however, to suggest that he is competent by training or experience to diagnose any pathology resulting from that treatment.  Moreover, he is not competent to address the standard of medical care to include whether a particular procedure was performed carelessly, negligently, with a lack of proper skill, whether there was an error in medical judgment, or a similar instance of fault by VA, or due to an event not reasonably foreseeable.  

The question of any relationship between any current problems and his VA treatment involves a medical issue.  Thus, the question of negligence may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  Not only is a chronic, identifiable disability resulting from the Veteran's VA surgery and treatment uncorroborated by the evidence of record, no competent evidence has been submitted to rebut those findings.  

A review of the record discloses that this is not the appellant's first claim for VA compensation for bilateral breast liposuction and abdominoplasty, also claimed as hernia surgery, pursuant to 38 U.S.C.A. § 1151.  A claim for those benefits was initially denied by VA in November 1995.  At that time, the applicable law and regulations stated, generally, where any veteran suffered an injury as a result of hospitalization, medical or surgical treatment or examination, and such injury or aggravation resulted in additional disability to the veteran, disability compensation was awarded in the same manner as if such disability were service-connected.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1995).  A claimant was not required to show fault or negligence in VA medical treatment.  Brown v. Gardner, 513 U.S. 115 (1994).  

Although there was evidence of scarring in 1995, the RO found no additional disability caused by the scars.  Therefore, the RO found that the Veteran did not meet the criteria then in effect for VA compensation pursuant to 38 U.S.C.A. § 1151.  Accordingly, the claim was denied.  The Veteran was notified of that decision, as well as his appellate rights; however, a timely notice of disagreement was not received with which to initiate an appeal.  Therefore, that rating decision is final under the law and regulations then in effect.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Generally, a claim which has been denied may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  The exception to that rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

When a claimant seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the claimant has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi, 3 Vet. App. 510 (1992).  

New evidence means existing evidence not previously submitted to VA decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

If new and material evidence is presented, the Board may proceed to evaluate the merits of the claim but only after insuring that the duty to assist the veteran in the development of his claim has been fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999).  

Since the RO's November 1995 determination, VA has revised its regulations with respect to claims for VA compensation pursuant to 38 U.S.C. §1151.  Unlike those in effect in November 1995, the Veteran must not only have additional disability, that disability must be the result of fault on the part of VA.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.358 (2016).  

Generally, the evidence must show that, as a result of VA hospitalization, medical or surgical treatment, examination, or training, the claimant has 

- An additional disability or disabilities; OR 
- An aggravation of an existing injury or disease; AND
- The disability was the direct result of VA fault such as carelessness, negligence, lack of proper skill, or error in judgment on the part of VA, or an event not reasonable foreseeable; OR 
- The direct result of participation in a VA Vocational Rehabilitation and Employment or compensated work therapy program.  (emphasis added)

38 U.S.C.A. §1151 (West 2014); 38 C.F.R. § 3.361 (2016).  

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2016).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2016).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d) (2016)

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2016).  

Generally, all patient care furnished by VA shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof.  In order to give informed consent, the patient must have decision- making capacity and be able to communicate decisions concerning health care.  38 C.F.R. § 17.32(b) (2016).  The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d) (2016).

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2016).

Relevant evidence added to the record since the RO's November 1995 decision consists of VA treatment records dated from April 2009 through May 2017, the report of a February 2010 VA examination, and the transcript of the Veteran's July 2012 hearing before the undersigned.  Such evidence is new in the sense that it has not been before VA previously.  It is also material in that it shows that the Veteran may have adhesions from surgery in question.  As such, it is neither cumulative nor redundant of the evidence of record in November 1995 and when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim.  As such, it is sufficient to reopen the claim.  

While the additional evidence is sufficient to reopen the claim, the preponderance of the evidence is against a finding that the Veteran is entitled to VA compensation pursuant to 38 U.S.C.A. § 1151.  Indeed, the presence of adhesions has not been confirmed.  VA treatment records following the 1992 surgery were negative for the presence of adhesions, as were VA examinations performed in 1995.  Such evidence showed that while the Veteran complained of pain and burning in the area of the scars, the scars were well-healed and cosmetically adequate.  There was no evidence of keloids, adherence, hernias, or inflammation or swelling.  The Veteran's breasts remained slightly enlarged, however, examinations showed that they were not extreme for the age of the Veteran, and there was no evidence that they were disabling.  In this regard, there was no limitation of function of any parts affected by the surgery or residual scarring.  Most significantly, there was no evidence that the residual complaints of pain and burning in the scar areas was the result of VA fault such as carelessness, negligence, lack of proper skill, or error in judgment on the part of VA.  Indeed, during his July 2012 hearing, the Veteran acknowledged that he was unaware of any negligence on the part of VA, and he has never presented competent evidence to the contrary.  In addition, there is no evidence that the residual pain and burning in the area of the surgery were not reasonably foreseeable.  

In light of the foregoing, the Board finds the preponderance of the evidence against a finding that the Veteran has additional, identifiable disability due to VA fault in association with his 1992 bilateral breast liposuction and abdominoplasty, also claimed as hernia surgery.  Therefore, he does not meet the criteria under 38 U.S.C.A. § 1151 for VA compensation.  Accordingly, entitlement to VA compensation is denied. 

The Left Cheek  

The Veteran contends that in January 2009, he underwent excision of a cancerous growth on his left cheek and now has an unsightly scar in the area.  He states that had VA properly treated his cancer problem initially, it would not have progressed to the point where the cancer required surgery.  Therefore, he maintains that the VA was at fault in causing the scar and that he is entitled to VA compensation for the left cheek scar pursuant to 38 U.S.C.A. § 1151.  Again, however, the Board finds that the preponderance of the evidence is against that claim.  

The record shows that in December 2008, during a consultation with the VA Dermatology service, the Veteran complained of any acute onset of a tender red area on his left cheek after shaving.  He denied any associated drainage.  The diagnosis was an infective follicle or small cyst, and he was prescribed topical medication.  

Approximately one month later, he was found to have a pea-sized, slightly raised, pink lesion on his left jawline.  On January 6, 2009, the Veteran underwent a punch biopsy which showed the lesion to be well-differentiated squamous cell carcinoma.  VA attempted to contact the Veteran on January 12th and 14th, leaving a message on the second occasion.  On January 20th, the Veteran returned the call and was informed of the biopsy results.  He claims that the lesion had started as an ingrown hair and that VA had waited too long to identify and treat the problem.  He stated that any cancer near the brain should be removed sooner and suggested there was some "funny business" going on.  VA informed the Veteran that he had not waited long at all; and on January 22, 2009, the lesion was excised.  

The evidence documents that prior to the procedure, the likely significant risks of the procedure and potential complications, viable alternatives and rational benefit were all discussed with the Veteran.  This, specifically, included scarring.  There is further documentation that the Veteran had decision-making capacity and that following the discussion, he read and signed the consent form.

The Veteran was seen in follow-up treatment four days after his surgery and was found to be in no distress.  Laboratory testing revealed that the tumor was gone.  Three days later his stitches were removed.  

The Veteran continued to receive follow-up treatment during the ensuing three months.  During an appointment with the VA Dermatology Service in June 2009, it was noted that the Veteran had a 6.0 centimeters cicatrix on the left cheek with overlying telangiectasia.  

Although the Veteran contends that VA delayed the treatment of his left cheek lesion causing it to develop into carcinoma, he has presented no competent evidence to support his assertion.  Indeed, the evidence shows that it was a matter of weeks between the time the lesion was reported and the time it was excised.  Moreover, prior to the surgery, the Veteran knew the potential complications of the surgery, including scarring.  There is no evidence that the surgery was improperly performed or that the lesion has recurred due to VA treatment.  In sum, there is no competent evidence of carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in excising the left cheek lesion.  In addition, there was no evidence that the residual scarring was not foreseeable to a reasonable health care provider.  Therefore, the Veteran does not meet the criteria for VA compensation pursuant to 38 U.S.C.A. §1151.  Accordingly, entitlement to VA compensation is denied.  

Earlier Effective Date 

The Veteran contends that an effective date prior to July 8, 2008 is warranted for service connection for PTSD.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that an earlier effective date is not warranted.

Generally, the effective date of an award of service connection shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  There is an exception in that the effective date of disability compensation will be the day following the Veteran's separation from active service, if the claim is received within 1 year after the Veteran's separation from service.  Otherwise, the effective date will be the date of the receipt of the claim, or the date entitlement arose, whichever is later.  Id.

Similarly, when a claimant seeks service connection after a final disallowance, the effective date will be the date of the receipt of the new claim or the date entitlement arose whichever is later.  Id.

In January 2005, the Board denied entitlement to service connection for posttraumatic stress disorder.  The appellant appealed, and in June 2006, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand and vacated the Board's January 2005 decision.  In October 2007, the Board again denied entitlement to service connection for PTSD.  The Veteran was notified of that decision, as well as his appellate rights; however, he did not file an appeal with the Court.  Therefore, the Board's October 2007 decision is final.  38 U.S.C.A. § 7105.  

In August 2008, the Board denied the Veteran's request for reconsideration of the October 2007 decision.  

On May 21, 2008, the Veteran filed what the RO interpreted as a request to reopen his claim of entitlement to service connection for posttraumatic stress disorder.  In an April 2009 rating decision VA found that the Veteran had not submitted new and material evidence to reopen his claim.  Therefore, VA continued the denial of entitlement to service connection for posttraumatic stress disorder. The appellant was notified the Veteran of that decision, as well as his appellate rights, however, he did not file a timely notice of disagreement, and the April 2009 decision became final.  38 U.S.C.A. § 7105.  

In a December 2011 rating decision VA granted entitlement to service connection for posttraumatic stress disorder and assigned a 100 percent schedular evaluation, effective July 8, 2008.  Although the rating decision stated that the Veteran had been continuously prosecuting his claim since that date, the evidence shows that the July 2008 claim was subsumed by the April 2009 rating decision.  While the Board will not disturb the award of an effective date of July 8, 2008, under 38 C.F.R. § 3.400 subsection R there is simply no legal basis for an effective date earlier than July 8, 2008.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

New and material evidence having been received, the claim of entitlement to compensation for residuals of bilateral breast liposuction and abdominoplasty, also claimed as hernia surgery, pursuant to 38 U.S.C.A. § 1151 is reopened.  

Entitlement to VA compensation for residuals of bilateral breast liposuction and abdominoplasty, also claimed as hernia surgery, pursuant to 38 U.S.C.A. § 1151 is denied.  

Entitlement to VA compensation for the residuals of surgery to remove cancer of the left cheek pursuant to 38 U.S.C.A. § 1151 is denied.  

Entitlement to an effective date prior to July 8, 2008 for a grant of entitlement to service connection for posttraumatic stress disorder  is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


